Title: Is this accurate?
Question:
Answer #1: When does a sovereign (head of state) *not* get diplomatic immunity?  Answer #2: On North Sentinel Island, it doesn’t matter who you are, everyone receives the traditional bow and arrow confetti welcoming! 

What the Sentinelese lack in immunity to disease, they make up for in immunity to criminal charges. Answer #3: Don't let her know this though, lest she go on a worldwide killing spree the likes of which has never been seenAnswer #4: What's up with South Sudan? Answer #5: Original OP here. I think I got all the countries right, with two exceptions that I noted in the thread: Israel should be in blue, and Kosovo should be in green.

As to the legal side, I meant the whole thing in a sort of tongue-in-cheek way. In practice, this map is only marginally different than it would be for any head of state. I guess I'm honored to have been featured on something called Terrible Maps.

Also, I linked two colorblind-friendly versions in the original thread, if anyone wants.